

116 HR 6436 IH: Police and Fire Health Care Protection Act of 2020
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6436IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Chabot (for himself and Ms. Kendra S. Horn of Oklahoma) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the direct payment requirement on the exclusion from gross income of distributions from governmental plans for health and long-term care insurance.1.Short titleThis Act may be cited as the Police and Fire Health Care Protection Act of 2020.2.Repeal of direct payment requirement on exclusion from gross income of distributions from governmental plans for health and long-term care insurance(a)In generalSection 402(l)(5) of the Internal Revenue Code of 1986 is amended to read as follows:(5)Aggregation ruleFor purposes of this subsection, all eligible retirement plans of an employer shall be treated as a single plan..(b)Effective dateThe amendment made by this section shall apply to distributions made after the date of the enactment of this Act.